FILED:   June 17, 2014

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT

                       ___________________

                           No. 13-4933
                      (1:13-cv-03058-JFM-1)
                       ___________________


UNDER SEAL

                     Petitioner - Appellee

v.

UNITED STATES OF AMERICA

                     Respondent - Appellant

                       ___________________

                            O R D E R
                       ___________________

     The Court amends its opinion filed June 16, 2014, as

follows:

     On page 2, third paragraph, line 1 – the word "Hartford" is

corrected to read "Harford."

                               For the Court--By Direction

                               /s/ Patricia S. Connor, Clerk
                             PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4933


UNDER SEAL,

                Petitioner - Appellee,

           v.

UNITED STATES OF AMERICA,

                Respondent - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03058-JFM-1)


Argued:   May 15, 2014                            Decided:   June 16, 2014


Before WILKINSON and     THACKER,       Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Reversed and remanded by published opinion. Judge Thacker wrote
the opinion, in which Judge Wilkinson and Senior Judge Hamilton
joined.


ARGUED: Sujit Raman, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellant.      Peter Dennis Ward, LAW
OFFICE OF PETER D. WARD, Baltimore, Maryland, for Appellee. ON
BRIEF: Rod J. Rosenstein, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellant.




                                    2
THACKER, Circuit Judge:

            During the course of a grand jury investigation, the

Government       subpoenaed   a     19-year-old      man        (“Doe    Jr.”    or

“Appellee”) to testify with regard to potential federal charges

against his father (“Mr. Doe”). 1             Doe Jr. moved to quash the

subpoena     pursuant    to   Federal        Rule   of    Criminal       Procedure

17(c)(2),     claiming   that     his    testimony       was    shielded    by   a

purported parent-child privilege.              The district court granted

the motion.

             No federal appellate court has recognized a parent-

child privilege, and we decline to do so here.                      As explained

more fully below, Doe Jr. has not made a strong showing of need

for the parent-child privilege, and “reason and experience” do

not warrant creation of the privilege in the face of substantial

authority to the contrary.          Fed. R. Evid. 501.             Therefore, we

reverse and remand for further proceedings.

                                        I.

                                        A.

            On    November    30,    2012,      Harford        County,   Maryland

sheriff’s deputies responded to a 911 domestic assault complaint

     1
       In order to protect the confidentiality of the grand jury
proceedings, we refrain from referring to involved parties by
their proper names.    See Fed. R. Crim. P. 6(e); In re Grand
Jury, John Doe No. G.J.2005-2, 478 F.3d 581, 583 n.1 (4th Cir.
2007).



                                        3
from Doe Jr.’s mother (“Mrs. Doe”).                         At this time, 18-year-old

Doe    Jr.       lived    in    the    house    with    his   parents     and   two   minor

siblings.          The deputies arrived and conducted a search.                          They

seized approximately              40    firearms,      including    two    assault-style

rifles, a WWII-style pistol, a loaded semi-automatic handgun,

and an AK-47 assault rifle; equipment used to alter and convert

firearms (i.e., torches, welding equipment, and saws); and in

the basement, marijuana plants growing in five-gallon buckets

and drug paraphernalia.

                 Domestic abuse charges were filed against Mr. Doe, but

Mrs.       Doe    later    dropped      them.         Mr.   and   Mrs.   Doe    thereafter

separated,         and    Doe    Jr.    moved    in    with   his   father      because   he

claims he was “was kicked out of the house by [his] mother.”

J.A. 34. 2        Doe Jr. now lives exclusively with Mr. Doe, who helps

to pay for his college education and supports him financially.

Doe Jr. also testified that he has an aunt who helps with his

college bills, and if she did not, he “would not have been able

to go to college this year.”                   Id. at 37.

                                                B.

                  The     Government      began       investigating      the    events    of

November 30, 2012, and referred the case to a grand jury for


       2
       Citations to the “J.A.” refer to the Joint Appendix filed
under seal by the parties in this appeal.



                                                 4
possible      prosecution      pursuant       to   26   U.S.C.    §   5861(d). 3       On

October       10,    2013,    the        Government     subpoenaed      Doe   Jr.     “to

determine the ownership of the illegal guns” found at the Doe

home.       Appellant’s Br. 4.

               Doe   Jr.    filed    a    motion   to   quash    with   the   district

court on October 15, 2013, explaining that he believed he was

called upon to testify “as part of an ongoing investigation of

federal criminal charges pending against his father.”                         J.A. 6.

He   contends        that    enforcing      the    Government’s       subpoena      would

violate the parent-child privilege:

               In a case like this, where the Government
               seeks to solidify a criminal case against the
               father by compelling the child’s testimony,
               the necessary conclusion on the child’s part
               will be that he, [Doe Jr.], is responsible
               for his father’s prosecution. The damage to
               the father-son relationship is, under these
               circumstances,   as   certain    as   it   is
               incalculable.

Id. at 10.

               On October 16, 2013, the district court held a hearing

on the motion to quash, at which Doe Jr. -- at that time 19

years old -- testified.             The following exchange occurred:




        3
       “It shall be unlawful for any person . . . to receive or
possess a firearm which is not registered to him in the National
Firearms   Registration  and  Transfer   Record.”     26  U.S.C.
§ 5861(d).



                                              5
           [THE   GOVERNMENT]:      [I]f    you testify
           truthfully . . . are you saying that your
           dad . . . would not cut you off?

           [DOE JR.]:   Yeah.

           Q:   He would cut you off?

           A:   No.

           Q: He would not cut you off.         Would he hold
           it against you?

           A:   Would he hold it against me?       No.

J.A. 38.     Nonetheless, Doe Jr. said that he had significant

anxiety    about   testifying   against   his     father,   and   provided

doctors’ notes to that effect.

           At the district court hearing, the Government argued

that there would be “no negative ramifications” resulting from

Doe Jr. testifying.     J.A. 50.    Because Mrs. Doe had invoked her

spousal privilege and the Government did not intend to call the

two minor Doe children as witnesses, the Government asserted it

needed Doe Jr.’s testimony to “fully explore all the evidence in

this case to do a complete and thorough investigation.”               Id.

The Government noted, “there is a chance that there were other

people in the house besides [Mr. Doe] that might be responsible

for the[] automatic weapons.”      Id. at 48. 4


     4
        In its response to Doe Jr.’s motion to quash, the
Government stated, “[t]here is no basis to believe [Doe Jr.] is
a target for the federal firearms offenses.        Further, no
information has been provided linking him to the illegal
(Continued)
                                    6
          The district court granted the motion to quash from

the bench, explaining, in part,

          The fact of the matter is, based upon the
          testimony as I have heard it, there is a
          continuing relationship between [Doe Jr.]
          and his dad. [Doe. Jr.]’s age is certainly
          not as old as some of the people in the
          other cases.    I’m not sure quite how age
          cuts. If I had a very young person, I would
          be concerned about abuse.     And there is a
          potential for abuse in this situation. With
          [Doe] Jr., if he were to testify, despite
          what he knew about his father’s perception,
          certainly there would be a[n] incentive for
          the father to cut him off now.    And if the
          father is convicted, then a source of income
          is cut off, so [Doe] Jr., might not be able
          to continue in college as he is now doing,
          nor have his necessities provided for.

          But . . . in the final analysis it has to do
          with one’s perception of the proper role of
          government.

          . . .

          [O]ne   must    be    concerned about   the
          intersection of government and individual
          privacy rights.    And . . . the government
          has every reason to be concerned here. And
          I’m not suggesting in any way that they’re
          being motivated improperly by seeking this
          testimony.   But I think the privilege does
          exist.   It must be . . . considered on a
          case-by-case basis.




weapons.”   J.A. 24.    Nonetheless, Appellee expressed concern
regarding his own prosecution, and a proffer session was
scheduled for October 11, 2013. The Government offered Doe Jr.
limited use immunity; however, Doe Jr. rejected this offer,
canceled the proffer session, and filed the instant motion.


                                  7
            Hearing the evidence before me, I think that
            the relationship between [Doe Jr.] and his
            father does create the privilege.    And [Doe
            Jr.] does not have to testify in the grand
            jury.    I’m not -- despite what I’ve said,
            I’m not being critical of the government.
            I’m very suspicious about the relationship,
            of the possession of the automatic weapons
            and the growing of marijuana in pots in the
            basement.     But I don’t think that my
            suspicions about that provide an adequate
            reason for me to say that the government’s
            and    society’s   interests   trump    those
            constitutional -- the privacy rights of
            [Doe] Jr.

            So I find the privilege exists and grant the
            motion to quash.

J.A. 54-56.

            The Government filed a timely notice of appeal.                     We

possess jurisdiction pursuant to 18 U.S.C. § 3731.                    See In re

Grand Jury, John Doe No. G.J.2005-2, 478 F.3d 581, 584 (4th Cir.

2007) (“This court has jurisdiction to review a district court

order quashing a subpoena pursuant to 18 U.S.C. § 3731.”).

                                     II.

            This court reviews the district court’s quash of a

grand jury subpoena for abuse of discretion.                   See In re Grand

Jury,    John   Doe   No.   G.J.2005-2,    478 F.3d 581,    584   (4th    Cir.

2007).      However,    “[w]hether   to     recognize    a     privilege     under

Federal Rule of Evidence 501 is a mixed question of law and

fact, which we review de novo.”            Virmani v. Novant Health Inc.,

259 F.3d 284, 286-87 (4th Cir. 2001).


                                      8
                                        III.

                                         A.

                                         1.

             Federal Rule of Evidence 501 provides, “[t]he common

law -- as interpreted by United States courts in the light of

reason and experience -- governs a claim of privilege unless any

of   the    following    provides       otherwise:       []    the    United    States

Constitution, [] a federal statute; or [] rules prescribed by

the Supreme Court.”       Fed. R. Evid. 501 (hereinafter, “Rule 501”)

(emphasis    supplied).         Rule    501    allows    for   “recognition        of   a

privilege based on a confidential relationship . . . on a case-

by-case     basis.”      Jaffee    v.    Redmond,        518 U.S. 1,   8   (1996)

(recognizing psychotherapist-patient privilege under the “reason

and experience” clause of Rule 501) (internal quotations marks

omitted); see also Trammel v. United States, 445 U.S. 40, 47

(1980)     (“Congress    manifested      an     affirmative     intention       not     to

freeze the law on privilege.                  Its purpose was to provide the

courts with the flexibility to develop rules of privilege on a

case-by-case    basis,    and     to    leave    the    door   open    to   change.”)

(internal     citation    and    quotation       marks    omitted).         Rule   501,

therefore, “leaves the door open for courts to adopt new common-

law privileges, and modify existing ones, in appropriate cases.”

United States v. Sterling, 724 F.3d 482, 501 (4th Cir. 2013).



                                          9
             In Trammel, however, the Supreme Court cautioned,

             [t]estimonial      exclusionary     rules    and
             privileges     contravene     the    fundamental
             principle that the public has a right to
             every man’s evidence. As such, they must be
             strictly construed and accepted only to the
             very   limited    extent   that   permitting   a
             refusal to testify or excluding relevant
             evidence has a public good transcending the
             normally predominant principle of utilizing
             all rational means for ascertaining truth.
445 U.S.   at   50-51   (internal   quotation   marks,   citation,   and

alteration omitted); see also Sterling, 724 F.3d at 502 (“As the

Supreme Court made clear in Jaffee, the federal courts’ latitude

for adopting evidentiary privileges under Rule 501 remains quite

narrow indeed.”). 5




      5
       We pause at the outset to observe that new privileges are
perhaps most aptly created via the legislative process.     In an
ever-changing world, we should be “circumspect about creating
new    privileges   based    upon   perceived    public    policy
considerations.” In re Grand Jury, 103 F.3d 1140, 1154 (3d Cir.
1997); see also Branzburg v. Hayes, 408 U.S. 665, 706 (1972)
(plurality) (suggesting that courts should yield to legislatures
in fashioning privileges). Leaving this task to the legislative
branch would also allow for the privilege to be more precisely
defined.   See In re Grand Jury, 103 F.3d at 1157     (“If a new
privilege were to be engraved in the concrete of our
jurisprudence . . . , then it should be framed so that its
contours are clear and unambiguous[.]”); see also Upjohn Co. v.
United States, 449 U.S. 383, 393 (1981) (“An uncertain
privilege, or one which purports to be certain but results in
widely varying applications by the courts, is little better than
no privilege at all.”).



                                      10
                                         2.

              Only a very small handful of federal district courts

in this country have recognized the parent-child privilege.                      The

District of Nevada created the privilege where a minor child was

issued    a    subpoena   to   offer   grand    jury   testimony     against     his

father.       See In re Agosto, 553 F. Supp. 1298, 1299 (D. Nev.

1983).        The court concluded that the “parent-child privilege

. . . is based not only on the confidential nature of specific

communications       between    parent    and    child,   but     also   upon    the

privacy which is a constitutionally protectable interest of the

family in American society.”              Id. at 1325.          The court also

reasoned, “the parent-child relationship exhibits similarities

not only to the spousal relationship, which is based upon love

and affection, but to the psychotherapist-patient relationship,

which is based upon the guidance and ‘listening ear’ which one

party to the relationship provides to the other party.”                    Id.    Of

note, the continued vitality of Agosto is questionable.                    See In

re Grand Jury Proceedings (Alba), No. 93-17014, 1993 WL 501539

at *1 n.1 (9th Cir., Dec. 2, 1993) (per curiam) (“The holding in

Agosto is contrary to our decision in [United States v.] Penn[,

647 F.2d 876, 885 (9th Cir. 1980) (en banc)], and contrary to

the overwhelming weight of case law from other circuits that

also reject the concept of a family privilege.”); see also Penn,
647 F.2d     at   885   (“There   is   no     judicially   or    legislatively

                                         11
recognized general ‘family’ privilege, and we decline to create

one here.” (citations omitted)).

           The District of Connecticut has recognized a parent-

child   privilege   based   on   the    First    Amendment    free   exercise

clause.   See In re Grand Jury Proceedings (Greenberg), 1982 WL
597412, at *6 (D. Conn. June 25, 1982) (finding First Amendment

basis for the parent-child privilege between a Jewish mother and

daughter, explaining, “[t]he asserted parent-child privilege is

available to Mrs. Greenberg, though only insofar as it rests on

her religious conviction that she cannot testify against her

[adult] daughter willingly or under legal compulsion.”).

           Finally,   the    Eastern        District   of    Washington     has

“recog[nized] the existence of a parent-child privilege.”                 In re

Grand Jury Proceedings, Unemancipated Minor Child, 949 F. Supp.
1487, 1497 (E.D. Wash. 1996).      That court explained,

           It is well settled that there is a right to
           privacy associated with family life, whether
           that   be   found  in   the   “penumbras and
           emanations” of the Bill of Rights, in the
           Ninth Amendment, or in the concept of
           “liberty”    that  is    derived   from  the
           Fourteenth Amendment.     This right extends
           only to “matters so fundamentally affecting
           a person as the decision whether to bear or
           beget a child.”     Thus, the Supreme Court
           found that this right of privacy encompasses
           such    private   familial    activities  as
           marriage, procreation, contraception, and
           child rearing and education.




                                       12
Id. at 1489 (footnotes with citations omitted).                   Although the

court did not ultimately adopt the privilege in that particular

case, it concluded that, based on the aforementioned privacy

interests,     “reason    and   experience,      as   well   as    the    public

interest, are best served by the recognition of some form of a

parent-child privilege.”        Id. at 1497. 6

             These     decisions     have     compared   the      parent-child

privilege to other privileges.           See, e.g., Agosto, 553 F. Supp.

at   1307     (noting     the      importance    of   the    attorney-client

relationship in “the administration of justice” such that the

“confidential nature of the relationship is . . . worthy of

protection,”    and    explaining,     “the    confidentiality    inherent      in

certain     properly    functioning    human    relationships     is     also   an

     6
       New York state courts have recognized a privilege against
divulging private familial communications, with emphasis on the
privacy of the family unit. See, e.g., In re A & M, 61 A.D.2d
426, 433 (N.Y. App. Div. 1978) (recognizing the need to protect
and foster open communication between children and parents, and
stating, “If we accept the proposition that the fostering of a
confidential parent-child relationship is necessary to the
child’s development of a positive system of values, and results
in an ultimate good to society as a whole, there can be no doubt
what the effect on that relationship would be if the State could
compel parents to disclose information given to them in the
context of that confidential setting.”); People v. Fitzgerald,
422 N.Y.S.2d 309, 312 (N.Y. Cnty. Ct. 1979) (“[A] parent-child
privilege does exist in this State, flowing directly from such
rights as are granted by both the Federal and New York State
Constitutions, U.S. Constitution, Amendments 9 and 14, New York
State Constitution, Art. 1 § 6, § 1, which have fostered the
recognition of what has come to be known as the ‘right to
privacy.’”).



                                       13
important goal for society to recognize and protect.”); id. at

1325 (“There is no reasonable basis for extending a testimonial

privilege for confidential communications to spouses, who enjoy

a dissoluble legal contract, while yet denying a parent or child

the right to claim such a privilege to protect communications

made within an indissoluble family unit[.]”); In re Grand Jury

Proceedings,      949     F.   Supp.      at     1494   (“As    with    spousal

relationships, reason and experience dictate that parents and

children share a unique relationship.”).

            In contrast, every federal appellate court that has

considered adoption of the parent-child privilege -- including

our   own   --   has    rejected   it.        See,   e.g.,   United   States   v.

Dunford, 148 F.3d 385, 391 (4th Cir. 1998) (declining to adopt

the privilege where minor children were compelled to testify at

their father’s trial, because the father abused the children and

placed them at risk with illegal firearms); In re Grand Jury,

103 F.3d 1140, 1146-47 (3d Cir. 1997) (appeals from three cases,

one involving an adult whose father was called upon to testify

against him, and the other two involving a minor child who was

called upon to testify against her father -- the court found

that, as to both cases, no privilege existed); In re Erato, 2
F.3d 11, 16 (2d Cir. 1993) (“We see no basis for recognizing in

federal law a new privilege that would permit a mother to assert

a parent-child privilege to avoid testifying against her adult

                                         14
son   regarding    transactions    in      which   she     appears     to    have

benefited from her son’s allegedly criminal activity[.]”); Grand

Jury Proceedings of John Doe v. United States, 842 F.2d 244,

245–48 (10th Cir. 1988) (holding that compelling a 15-year-old

Mormon to testify against his mother and other family members

did   not    violate   his    First     Amendment     rights,        given   the

government’s interest in investigating federal crimes); United

States v. Davies, 768 F.2d 893, 899 (7th Cir. 1985) (declining

to adopt the privilege where a teenage girl provided a phone

number to law enforcement, which led officers to her father’s

apartment, allowing them to begin surveillance of her father);

United States v. Ismail, 756 F.2d 1253, 1258 (6th Cir. 1985)

(declining    to   adopt     the   privilege       where    the      Government

subpoenaed a 30-year-old emancipated son to testify against his

father at trial); In re Grand Jury Subpoena of Santarelli, 740
F.2d 816, 817 (11th Cir. 1984) (per curiam) (declining to adopt

privilege where son did not want to testify against his father);

In re Grand Jury Proceedings (Starr), 647 F.2d 511, 513 (5th

Cir. 1981) (per curiam) (rejecting parent-child privilege where

daughter refused to testify about her mother and step-father’s

alleged involvement in a homicide); United States v. Penn, 647
F.2d 876, 885 (9th Cir. 1980) (en banc) (declining to adopt the

parent-child privilege to suppress a jar of heroin, where police



                                      15
bribed a five-year-old boy to show them where his mother had

hidden the heroin, and he did so).

                                 3.

          In our own cases of United States v. Jones, 683 F.2d
817 (4th Cir. 1982), and Dunford, 148 F.3d 385, we declined to

recognize a parent-child privilege, but stopped short of issuing

a blanket rejection of the privilege.

          In Jones, we declined to adopt the privilege where the

Government subpoenaed a 29-year-old man to testify against his

father during grand jury proceedings.      See 148 F.2d at 818-19.

However, we limited the holding as such:

          Jones is an emancipated adult, not an
          impressionable very young child. . .         .
          Under    the    circumstances,    namely    an
          emancipated, adult child’s testimony which
          only arguably would be adverse to his
          father, limited to questions unrelated to
          his familial association with his parent,
          and   involving   no   communication   between
          father and son, we are satisfied that there
          simply is no privilege such as Jones has
          asserted.

          Whether, in changed factual circumstances,
          the presence of other considerations would
          make a difference we, of course, have no
          occasion to consider and do not now address.
          In particular, we do not endeavor to decide
          to what extent the age of the child and
          whether or not emancipation has occurred may
          or may not affect the decision as to whether
          any familial privilege exists.

Id. at 819 (citation omitted).



                                 16
          In     Dunford,    the   defendant,       a   father   of     two   minor

daughters,     was    convicted    of    fourteen       counts    of    illegally

possessing firearms and ammunition.                See 148 F.3d at 387.          At

his trial, a witness testified that Dunford abused his daughters

by, in one instance, placing a gun to his daughter’s head and

threatening to kill her, and in another instance, kicking his

daughter in the ribs and hitting her in the eye, causing a

bruise.   But when the Government called Dunford’s daughters to

testify against him, they both denied that this abuse occurred.

          Nonetheless, after his conviction, Dunford appealed,

arguing that by allowing his daughters to testify against him,

the   district       court   violated        his   parent-child        testimonial

privilege.     See Dunford, 148 F.3d at 390.                We rejected this

argument, explaining,

          This circuit has never recognized a parent-
          child testimonial privilege.    . . .     This
          case does not present the circumstances
          through   which   to   address   whether    to
          recognize    a    parent-child     testimonial
          privilege for minor children.     Dunford was
          charged with illegally possessing guns in
          circumstances where he was abusing his
          children and placing them at risk with those
          guns.   This is not the beneficial family
          unit that history has celebrated, and this
          is not the relationship which Dunford argues
          in principle should remain protected.

Dunford, 148 F.3d at 391.

          As in Jones, however, the Dunford court also left room

for adoption of the privilege under certain circumstances:

                                        17
            There may be much to commend a testimonial
            privilege in connection with the testimony
            of or against a minor child to preserve the
            family unit which is so much under stress in
            today’s    society.      The   tangible    and
            intangible   benefits  of   keeping   families
            intact often seem to be forgotten in today’s
            willingness to enact laws that readily
            authorize the fracture of the family or that
            provide   incentives  for   doing   so.     In
            Trammel, the Court observed that casting
            aside a privilege that affects “marriage,
            home, and family relationships -- already
            subject to much erosion in our day --
            counsels caution.” 445 U.S. at 48.      But
            even if such a privilege were to be
            recognized, it would have to be narrowly
            defined and would have obvious limits,
            perhaps such as where the family fractures
            itself or the child waives the privilege or
            where ongoing criminal activity would be
            shielded by assertion of the privilege.

Dunford, 148 F.3d   at   391    (internal   citation   and   alteration

omitted).

                                        B.

            Considering the legal landscape set forth above, we

conclude the district court erred in creating a parent-child

privilege in this case.              As one of our sister circuits has

explained, we should create a new privilege “only after careful

consideration in the face of a strong showing of need for the

privilege.”       In re Grand Jury Investigation, 918 F.2d 374, 383

(3d Cir. 1990).      There is no such showing here.

            First, Doe Jr. is “not an impressionable very young

child,” but an adult college student.             Jones, 683 F.2d at 819.


                                        18
And although Mr. Doe provides Doe Jr.’s room and board, buys his

clothing, and “contributes a substantial amount” to his college

tuition, Doe Jr. himself acknowledged that Mr. Doe would not

“cut [him] off” or “hold it against [him]” if Doe Jr. testified

truthfully.       J.A. 37-38; see also id. at 37 (The Court: “Has

your    father    threatened         to    cut     off    his    aid    to    you     if       you

testify?” Doe Jr.: “Absolutely not.”).                       Nor does Doe Jr. rely

solely upon Mr. Doe for support for his schooling.                              See id. at

37 (“My aunt helped with the college as well.                                 Otherwise, I

would not have been able to go to college this year.”).

            Further,            because    the     Government      simply          seeks       to

determine       the     ownership     of     the    firearms      found       at     the       Doe

residence, we cannot say with certainty that Doe Jr.’s potential

testimony would be of a nature that would damage the father-son

relationship, or that creating the privilege will promote the

privacy interests a parent-child privilege is meant to protect.

Indeed,    as     the      Government       explained      at    the     district        court

hearing, “[T]here is a chance that there were other people in

the house besides [Mr. Doe] that might be responsible for the[]

automatic    weapons.”            J.A.    48.      See    Jones, 683 F.2d    at       819

(declining to adopt the parent-child testimonial privilege where

the    evidence       to   be    gathered    would       “only   arguably       .    .     .    be

adverse to his father, limited to questions unrelated to his

familial    association            with     his     parent,       and        involv[e]         no

                                             19
communication between father and son” (emphasis supplied)); In

re Grand Jury Proceedings, 949 F. Supp. at 1497 (parent-child

testimonial privilege did not apply because minor child did not

“show[]   how,   or   to   what   extent,    his    testimony   would      require

revelation of actions or communications that would be adverse to

his father’s interests”); cf. Sterling, 724 F.3d at 502 (noting

that for any privilege to arise, “‘the communications [sought]

must originate in a confidence that they will not be disclosed’”

(quoting 1 McCormick on Evidence § 72 n.7 (Kenneth S. Broun ed.,

7th ed. 2013) (alteration omitted)).            Therefore, the possibility

of injury to the harmonious relationship between Doe Jr. and Mr.

Doe is slight to nil.

           Moreover, courts have acknowledged time and again the

fundamental   principle     that   the     public   has   a   right   to    “every

man’s evidence,” Trammel, 445 U.S. at 50 (internal quotation

marks omitted), and in this case, there is no good reason to

thwart that right.         Doe Jr. was the only individual living in

the Doe household at the time of the 911 call who is available

to testify, save the two minor Doe children.              Thus, the “sought-

after testimony is of demonstrated relevancy to the grand jury’s

investigation.”       United States v. Under Seal, 714 F.2d 347, 350

(4th Cir. 1983).      Creating a parent-child privilege in this case

would therefore discount the Supreme Court’s admonishment that

only limited exceptions should trump “the normally predominant

                                      20
principle       of   utilizing    all    rational       means    for    ascertaining

truth.”         Jaffee, 518 U.S.   at    9    (internal      quotation      marks

omitted); see also United States v. Nixon, 418 U.S. 683, 710

(1974) (“[E]xceptions to the demand for every man’s evidence are

not lightly created nor expansively construed, for they are in

derogation of the search for truth.”).

            Finally, we do not believe the purported purpose of

the parent-child privilege would be duly served by shielding Doe

Jr. from testifying about the firearms seized on November 30,

2012.       In       her   911    call    that      spurred      the    Government’s

investigation, Mrs. Doe alleged spousal abuse. 7                       Moreover, the

home in which she and Mr. Doe were raising two minor children

contained   automatic        weapons     and   numerous       other    firearms,    and

there    were    illegal     drugs    growing      in   the    basement.       As   the

district    court      itself     recognized,       “[t]he      possession   of     the

automatic firearms, and the presence of marijuana growing in the

basement in 5 gallon pots certainly gives the government reason

to be concerned.”          J.A. 54.

                Under these circumstances, Doe Jr. has not provided a

strong showing that adoption of the parent-child privilege would


     7
       At the district court hearing, the Government also read a
letter from Mrs. Doe alleging that Mr. Doe abused her while she
was pregnant with Doe Jr.’s younger sister in 1996.      Doe Jr.
denied that this abuse occurred.



                                          21
“promote[] sufficiently important interests to outweigh the need

for    probative   evidence   in   the    administration   of   criminal

justice.”    Jones, 683 F.2d at 819 (quoting Trammel, 445 U.S. at

51).

                                   IV.

            For the foregoing reasons, the district court erred in

adopting the parent-child privilege and excusing Doe Jr. from

testifying before the grand jury.        We reverse and remand.



                                                  REVERSED AND REMANDED




                                   22